Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 For Further Information Call: Walter A. Shephard Vice President Finance, CFO, and Treasurer Voice: 860-704-3955 inquire@zygo.com For Immediate Release ZYGO ANNOUNCES FIRST QUARTER FISCAL 2008 RESULTS MIDDLEFIELD, CT, OCTOBER 25, 2007  Zygo Corporation (NASDAQ: ZIGO) today announced net sales of $31.7 million and net loss of $0.9 million, or $0.05 per diluted share, for the first quarter of fiscal 2008 as compared with net sales of $41.1 million and net earnings of $3.7 million, or $0.20 per diluted share, for the first quarter of fiscal 2007. Sales for the first quarter of fiscal 2008 were adversely affected by delays in customers' acceptance of several large systems (approximately $4.0 million) and delays in shipments of certain products due to late deliveries of key parts from suppliers (approximately $1.5 million). Earnings were further affected by unabsorbed factory costs due to low sales volume. Orders for the first quarter of fiscal 2008 were $36.5 million. Orders from the Companys Metrology Division accounted for 60% of the orders received, with the Optics Division accounting for the remaining 40%.
